     Case 1:18-cv-01880-EGB Document 66 Filed 04/16/19 Page 1 of 2




        In the United States Court of Federal Claims
                                  No. 18-1880C
                             (Filed: April 16, 2019)

**************************

ORACLE AMERICA, INC.,

                      Plaintiff,

v.

THE UNITED STATES,

                      Defendant,

and

AMAZON WEB SERVICES, INC.,

                      Intervenor.

**************************

                                    ORDER

       Pursuant to the representations made in the government’s April 15,
2019 status report, the court lifts the stay in this matter and adopts the parties’
proposed schedule for further proceedings:

         1.    Oracle shall file a supplemental complaint on or before April
               26, 2019.

         2.    The government shall file an amendment to the administrative
               record on DVD on or before May 2, 2019.

         3.    Oracle shall file any motion regarding the contents of the
               administrative record on or before May 15, 2019.

         4.    Oracle shall file a renewed motion for judgment on the
               administrative record on or before May 24, 2019.
Case 1:18-cv-01880-EGB Document 66 Filed 04/16/19 Page 2 of 2




    5.    The government and AWS shall file their cross-motions for
          judgment on the administrative record and responses to
          Oracle’s renewed motion for judgment on the administrative
          record on or before June 11, 2019.

    6.    Oracle shall file a response to the government and AWS’s
          cross-motions for judgment on the administrative record and a
          reply in support of its renewed motion for judgment on the
          administrative record on or before June 21, 2019.

    7.    The government and AWS shall file their replies in support of
          their cross-motions for judgment on the administrative record
          on or before July 1, 2019.

    8.    The court will set a date and time during the week of July
          8, 2019, for oral argument.

    9.    DoD will not award the JEDI contract before July 19, 2019.


                                     s/Eric G. Bruggink
                                     ERIC G. BRUGGINK
                                     Senior Judge




                                 2
